DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the reply filed on February 9, 2021, Applicant’s election of Group I, without traverse, and election of subspecies A1, B3, C1, E1, and F1 with traverse is acknowledged.
It is respectfully noted that in the reply, Applicant cancelled claims 11 – 20, amended claims 1, 8 and 10, and added new claims 21 – 30.
For purposes of clarity, the claims subspecies are:
subspecies A1 is disclosed in figures 1 – 8 (damper frame 140)
subspecies B3 is disclosed in figure 19 (damper assembly 502)
subspecies C1 is disclosed in figures (deployment member 132)
species D has been withdrawn 
subspecies E1 is disclosed in figures 11, 12, 12A, and 13 (antenna 306)
subspecies F1 is disclosed in figure 13 (control module 134)
Applicant's election with traverse of subspecies1 A1, B3, C1, E1, and F1 is acknowledged. The traversal is on the ground(s) that “a prima facie case showing that the species meet the criteria of distinctness required by MPEP §808.02 and MPEP §806.05…fail(ing) to provide any examples or explanation of how claims directed to a particular species recites characteristics that are mutually exclusive from characteristics of claims directed to a different species” (inter alia).
The examiner respectfully notes that this is not found to be persuasive, because within each of the species, each of their respective subspecies are distinct, per MPEP §806.05(j).
§806.05(j) Related Products; Related Processes: To support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both 
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01.
§806.05(j) The burden is on the examiner to provide an example to support the determination that the inventions are distinct, but the example need not be documented. If applicant either proves or provides convincing evidence that the example suggested by the examiner is not workable, the burden is on the examiner to suggest another viable example or withdraw the restriction requirement.

Indeed, “the burden is on the examiner to provide an example to support the determination that the inventions are distinct”. Respectfully, to establish two-way distinctness for the damper assembly species B, forty-five distinctness rationales would be required for species B, alone. Should Applicant find it necessary for the examiner to establish two-way distinctness for the five species – a total of eighty-five distinctness rationales – it is respectfully requested that Applicant contact the examiner at the telephone number, below.
In an effort to assure cooperative prosecution, an example of a two-way distinction between damper assemblies species B1 and B9B is as follows:
The inventions of species B1 and species B9b are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, 
species B1 (figs 5 – 8, 9, 102): (131)) discloses:
damper frame (140) having a frame periphery including a first side and a second side substantially parallel with the first side, the first side and the second side each having a length that is greater than a distance between the first side and the second side
motor (210) cutout in the damper (142)
while species B9b does not.
species B9b (figs 31 – 33 (752)) as discloses: 
The damper assembly 702 includes a first pair of spring-loaded standoffs 720 that extend radially outwardly from the damper body 706. Each of the first pair of spring-loaded standoffs 720 extend orthogonally to the elongated deployment member 704. In some instances, the damper assembly 702 includes a second pair of spring-loaded standoffs 722 that extend radially outwardly from the damper body 706. Each of the second pair of spring- loaded standoffs 722 may extend orthogonally to the elongated deployment member 704 as well46 of 55 as being orthogonal to the first pair of spring-loaded standoffs 720. [0157]
The damper assembly 752 includes a first damper blade segment 764 that is pivotably secured to the damper body 756 and extends upstream from the damper body 756. The first damper blade segment 764 includes a first linking segment 766 that extends between the first damper blade segment 764 and the nut 762. [0158]
The damper assembly 752 includes a second damper blade segment 768 that is pivotably secured to the damper body 756 and extends upstream from the damper body 756. The second damper blade segment 768 includes a second linking segment 770 that extends between the second damper blade segment 768 and the nut 762. [0158]
The first linking segment 766 and the second linking segment 770 constrain the nut 762 against rotation such that rotation of the threaded rod 758 causes the nut 762 to translate along the threaded rod 758, and translation of the nut 762 in a first direction indicated by an arrow 780 causes the first damper blade segment 764 and the second damper blade segment 768 to pivot closer together while translation of the nut 762 in a second direction indicated by an arrow 
while species B1 does not.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. For purposes of the initial requirement, a serious burden on the examiner may be  prima facie  shown, by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in  MPEP §  808.02.  Respectfully, examining the two inventions would involve different search queries in different fields, where art appropriate for species B1 would not also yield appropriate art for species B9b.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
In re Claim 25, the claim is objected due to a minor typographical error.  Please replace the punctuation (period) with a comma between “damper assembly [[.]] wherein” such that it reads “damper assembly [[.]] , wherein” .
In re Claim 29, please amend the preamble of the claim to correct the claim dependency from Claim 15 (cancelled) to Claim 23, such that the claim reads “The damper assembly of claim -23 [[15]], further comprising a control module configured to control operation of the damper motor”.   

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 23, and 29 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Karamanos et al (US 2016/0341439).
In re Claim 1, Karamanos et al discloses a damper assembly (fig 5A – C: (100)) for use in a forced air duct (“a duct of an HVAC system” [0135]) feeding one or more air register vents (“grill diffusers” [0021]), the damper assembly comprising: 
a damper frame (108) having an outer frame periphery (at (186)) and an inner frame periphery (at (112)), the inner frame periphery defining an air flow aperture (110); 
a damper blade (112) pivotally secured (via shaft (116)) relative to the damper frame and pivotable between an open position (fig 5A) and a closed position (apparent), wherein in the closed position the damper blade seals against the damper frame and substantially blocks air flow through the air flow aperture, and 
“Alternatively or additionally, the gasket 186 can be embedded on at least one of the outer and inner dampers 108, 112, such as in a region where the inner and outer dampers overlap…In reference back to FIG. 1, the overlap region may include an outer periphery 188 of the inner damper 112 and an edge of the outer damper 108 defining the central opening 110” [0136]
wherein in the open position  the damper blade does not seal against the damper frame and allows air flow through the air flow aperture (as seen in fig 5A); and
an outer seal (186) extending radially outwardly from the outer frame periphery of the damper frame (108), the outer seal configured to make a seal against an inner surface of the forced air duct (168) when the damper assembly (102) is deployed within the forced air duct. 
Damper assembly mounting flanges (176) have holes (182) so that the damper assembly can be attached to a duct of an HVAC system [0135].
In re Claim 4, Karamanos et al discloses wherein the damper frame (108) comprises a unitary frame member having a seal securement member (186) extending radially from the unitary frame member, and the outer seal is molded into engagement (“the gasket can be embedded”
In re Claim 5, Karamanos et al discloses wherein the damper frame (108) is rigid [0019], such that the damper frame provides a consistent seal surface ([0011]) for which the damper blade (112) can seal against when the damper blade is in the closed position.  
“It is contemplated that the damper assembly 102 and/or shafts 114, 116 can be formed from a variety of materials, including carbon fiber, 316 steel, injection molded elements, and other materials or combinations thereof” [0119]
“The inner and outer assemblies may overlap to define an overlap region, further wherein the overlap region includes a compressible gasket embedded on at least one of the inner and outer assemblies. Further, the flow device may include a gasket that provides a tight positive pressure seal between at least two members from the group consisting of an air valve stop, the inner assembly, and the outer assembly. Another design may include the gasket mounted directly on the dampers”. [0011]
“Extreme accuracy and rigidity is required to prevent …jamming on the one hand or leaking on the other” [0297]
In re Claim 8, Karamanos et al discloses further comprising a damper motor (104) [0119] positioned to pivot the damper blade (112) relative to the damper frame (108).
In re Claim 23, Karamanos et al discloses further comprising a damper motor (104) positioned to pivot the damper blade (112) between the closed position (5B) and the open position (5A).  
In re Claim 29, Karamanos et al discloses further comprising a control module (figs 8, 11: (300)) configured to control operation of the damper motor [0144]  
“the controller signals … a motor of an air movement device to effect control of the air movement device…further wherein the controller operates a motor of the air flow movement device” [0019].

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 2, 3, 21, 22 and 24 are rejected under 35 U.S.C. §103 as being unpatentable over Karamanos et al (US 2016/0341439) in view of Zelczer et al (US 6,105,927).
In re Claim 2, the system of Karamanos et al has been discussed, but lacks wherein the damper frame comprises an upstream damper frame member and a downstream damper frame member, the upstream damper frame member and the downstream damper frame member secured together with an inner periphery of the outer seal secured between the upstream damper frame member and the downstream damper frame member.  
Zelczer et al teaches a damper assembly (fig 3), comprising an upstream damper member (fig 7: (60u) proximal (96)) and a downstream damper member (fig 7: (60d), opposite (60u)), the upstream damper frame member and the downstream damper frame member secured together  (via rivets (63)) with an inner periphery of an outer seal (62) secured between the upstream damper frame member and the downstream damper frame member (col 5, lns 20 – 33)).

    PNG
    media_image1.png
    498
    481
    media_image1.png
    Greyscale


Please note that the specification identifies the pair of rigid outer plates as (60, 61), but the figures identify them both as (60, 60).  For purposes of mapping, the elements have been identified as downstream (60d) and upstream (60u).
Please note that the teaching discerned by Zelczer is that an outermost portion of the assembly, analogous to the frame disclosed in Karamanos, would comprise an upstream and downstream member, a seal portion secured therebetween.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Karamanos et al, as taught by Zelczer et al, such that the damper frame comprises an upstream damper frame member and a downstream damper frame member, the upstream damper frame member and the downstream damper frame member secured together with an inner periphery of the outer seal secured between the upstream damper frame member and the downstream damper frame member, for the benefit of improving a larger contact area around the periphery around the damper member, thereby a more robust construction with less need for maintenance time and costs due to leaky sealant flaps .
In re Claim 3, the proposed system has been discussed, wherein Zelczer et al teaches that in the closed position at least part of the damper blade seals (62a) against the downstream damper frame member (60d).  

    PNG
    media_image2.png
    434
    603
    media_image2.png
    Greyscale

In re Claim 21, the proposed system has been discussed, wherein Zelczer et al teaches the outer seal (60) is a flexible outer seal more flexible than the outer frame periphery of the damper frame (as can be seen in fig 7A, in the closed position the outer seal is flexed, and in the open position (dashed lines) the seal is not flexed.  
In re Claim 22, the proposed system has been discussed, wherein Zelczer et al teaches the outer frame periphery defines a first shape, and wherein the outer seal defines a second shape different from the first shape.  
In re Claim 24, the proposed system has been discussed, wherein Zelczer et al teaches the damper blade defines an obround shape. (col 7, lns 9 – 15) 
“the damper assembly in plan view has a maximum length corresponding to the diameter of the damper vane (or width of a non-circular vane) and a maximum width that is less than the diameter (or width) of the damper vane. In the illustrated embodiment, the profile width is less than about one-third the profile length.
This narrow profile enables the front end … of the damper assembly 20 to be inserted through a correspondingly narrow access hole provided in the wall of the duct with the long dimension of the access hole extending generally parallel to the axis 98 of the duct. (col 7, lns 9 – 15)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Zelczer et al, such that the damper is shaped to simplify insertion into an existing duce, for the benefit of reducing installation time and cost.

Claims 6, 7 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Karamanos et al (US 2016/0341439).
In re Claim 6, Karamanos et al discloses wherein the outer seal is flexible (“flexible gasket material” [0298]) and is configured to conform to irregularities in the inner surface of the forced air duct.  
“Butterfly dampers are not commonly made with diameter exactly equal to duct diameter. … One practical arrangement employs dampers with diameter slightly larger than duct diameter, but with the outermost few percent made of a flexible gasket material that bends and or compresses to seal against the duct surface “[0297 - 0298].
While Karamanos et al does not explicitly state that the seal is to conform to “to irregularities in the inner surface of the forced air duct”, it has been understood that the disclosure of “not…exactly equal” would encompass an inequality due to a duct irregularity.
In re Claim 7, Karamanos et al discloses wherein the outer seal is dimensioned to be oversized relative to the cross-sectional size of the forced air duct, such that at least a portion of the outer seal bends when the outer seal seals against the inner surface of the forced air duct.  
“One practical arrangement employs dampers with diameter slightly larger than duct diameter, but with the outermost few percent made of a flexible gasket material that bends and or compresses to seal against the duct surface.“[0298].
In re Claim 9, Karamanos et al discloses wherein the outer frame periphery of the damper frame has an oblong shape, and an outer periphery of the outer seal is substantially circular.  
[0297] Butterfly dampers are not commonly made with diameter exactly equal to duct diameter. Extreme accuracy and rigidity is required to prevent such an arrangement from jamming on the one hand or leaking on the other. The situation appears to ease somewhat under slight elliptical elongation of the damper, so it closes a degree of two shy of perpendicular to the duct.” [0297]

Claims 10, 25 – 28 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Karamanos et al (US 2016/0341439) in view of Edmisten (US 2008/0014859).
In re Claim 10, the proposed system has been discussed, but lacks a deployment member having a first end that is operably coupled to the damper frame and has a length sufficient to permit a second end of the deployment strap to be secured to a wall of a register boot coupled to the forced air duct while holding the damper assembly in the forced air duct. 
Edmisten teaches a damper assembly (figs 1 – 5), comprising a damper (22), the damper pivotable about an axis of rotation ((36/36) as seen in figs 4, 5), a damper insert arm (34) , and a deployment member (24) extending from the damper insert arm (34),
the deployment member having a first end that is operably coupled to the damper arm 
the deployment member having a length sufficient to allow a second end [0019] of the deployment strap to be secured (via (27)) to a wall of a register boot (12) [0020] coupled to a forced air duct (10) while holding the damper assembly (fig 4) in the forced air duct. 

    PNG
    media_image3.png
    431
    599
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Karamanos et al, as taught by Edmisten, such that the system comprises a deployment member having a first end that is operably coupled to the damper frame and has a length sufficient to permit a second end of the deployment strap to be secured to a wall of a register boot coupled to the forced air duct while holding the damper assembly in the forced air duct for the benefit of readily installing a damper in an air duct of an existing air handling system when no means of installing a conventional balancing damper is available [0024].
Claims 11 – 20 have been cancelled by Applicant.  
In re Claim 25, the proposed system has been discussed, but lacks a damper insert arm coupled to the damper assembly[[.]] wherein the damper insert arm is movable between a deployment configuration 
Edmisten teaches a damper assembly (figs 1 – 5), comprising a damper insert arm (34) coupled to a damper assembly, and a deployment strap (24) extending from the damper insert arm (34). the damper insert arm (34) is movable between 
a deployment configuration (fig. 2) in which the damper insert arm is at least substantially parallel with the damper frame and 
an operational configuration (figs. 1, 4) wherein the damper insert arm (34) is at least substantially perpendicular to the damper frame.

    PNG
    media_image3.png
    431
    599
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper frame of the proposed system, as taught by Edmisten, such a damper insert arm is coupled to the damper assembly, wherein the damper insert arm is movable between 
a deployment configuration wherein the damper insert arm is substantially parallel to the damper frame and 
an operational configuration wherein the damper insert arm is substantially perpendicular to the damper frame, 
for the benefit of readily installing a damper in an air duct of an existing air handling system when no means of installing a conventional balancing damper is available [0024].
In re Claim 26, Karamanos et al discloses wherein the outer seal is flexible (“flexible gasket material” [0298]) and is configured to conform to irregularities in the inner surface of the forced air duct. “[0297 - 0298].
Accordingly, when the teachings of a retrofit damper as taught by Edmisten [0006] are applied to the system of Karamanos et al, the system would yield wherein the outer seal is configured to make a seal against an inner surface of the forced air duct when the damper insert arm is in the operational configuration.
In re Claim 27, the proposed system has been discussed, but Karamanos et al lacks a deployment member mechanically coupled to the damper frame and configured to permit deployment of the damper frame within the forced air duct, upstream of a register boot.  
Edmisten teaches a damper assembly (figs 1 – 5) comprising a deployment member (24) mechanically coupled to a damper ((22) (via damper insert arm (34), fasteners (36, 37)) and configured to permit deployment of the damper frame within the forced air duct (10), upstream of a register boot (12) [0020].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Karamanos et al, as taught by Edmisten, such that a deployment member is mechanically coupled to the damper frame and configured to permit deployment of the damper frame within the forced air duct, upstream of a register boot, for the benefit of readily installing a damper in an air duct of an existing air handling system when no means of installing a conventional balancing damper is available [0024].
In re Claim 28, the proposed system has been discussed (In re Claim 27, above), wherein Edmisten teaches the damper assembly (figs 1 – 5), comprises a damper insert arm (34) coupled to the damper assembly and coupled to the deployment member (24), wherein the damper insert arm (34) is configured to allow the deployment member to rotate (fig 1 – 3) relative to the damper assembly.

    PNG
    media_image3.png
    431
    599
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper frame of the proposed system, as taught by Edmisten, such a damper insert arm coupled to the damper assembly and coupled to the deployment member, wherein the damper insert arm is configured to allow the deployment member to rotate relative to the damper assembly, for the benefit of readily installing a damper in an air duct of an existing air handling system when no means of installing a conventional balancing damper is available [0024].
In re Claim 30, Karamanos et al discloses further comprising a power supply configured to provide power to the control module [0228 - 0230].
UL916 is the standard of choice for building controls. UL916 is for low voltage regulating equipment or control equipment that energizes or de-energizes electrical loads to achieve a desired use of electrical power. The equipment is intended to control electrical loads by responding to sensors or transducers monitoring power consumption, by sequencing, by cycling the loads through the use of preprogrammed data logic, circuits, or any combination 10 thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Species D has been withdrawn.
        2 Please note that as fig.10 encompasses the damper assembly of 131.